
	

113 S405 IS: Sunshine in the Courtroom Act of 2013
U.S. Senate
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 405
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2013
			Mr. Grassley (for
			 himself, Mr. Schumer,
			 Mr. Leahy, Mr.
			 Cornyn, Mr. Durbin,
			 Ms. Klobuchar, and
			 Mr. Blumenthal) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for media coverage of Federal
		  court proceedings.
	
	
		1.Short titleThis Act may be cited as the
			 Sunshine in the Courtroom Act of
			 2013.
		2.Federal appellate and district
			 courts
			(a)DefinitionsIn this section:
				(1)Presiding judgeThe term presiding judge means
			 the judge presiding over the court proceeding concerned. In proceedings in
			 which more than 1 judge participates, the presiding judge shall be the senior
			 active judge so participating or, in the case of a circuit court of appeals,
			 the senior active circuit judge so participating, except that—
					(A)in en banc sittings of any United States
			 circuit court of appeals, the presiding judge shall be the chief judge of the
			 circuit whenever the chief judge participates; and
					(B)in en banc sittings of the Supreme Court of
			 the United States, the presiding judge shall be the Chief Justice whenever the
			 Chief Justice participates.
					(2)Appellate court of the united
			 statesThe term
			 appellate court of the United States means any United States
			 circuit court of appeals and the Supreme Court of the United States.
				(b)Authority of presiding judge To allow media
			 coverage of court proceedings
				(1)Authority of appellate courts
					(A)In generalExcept as provided under subparagraph (B),
			 the presiding judge of an appellate court of the United States may, at the
			 discretion of that judge, permit the photographing, electronic recording,
			 broadcasting, or televising to the public of any court proceeding over which
			 that judge presides.
					(B)ExceptionThe presiding judge shall not permit any
			 action under subparagraph (A), if—
						(i)in the case of a proceeding involving only
			 the presiding judge, that judge determines the action would constitute a
			 violation of the due process rights of any party; or
						(ii)in the case of a proceeding involving the
			 participation of more than 1 judge, a majority of the judges participating
			 determine that the action would constitute a violation of the due process
			 rights of any party.
						(2)Authority of district courts
					(A)In general
						(i)AuthorityNotwithstanding any other provision of law,
			 except as provided under clause (iii), the presiding judge of a district court
			 of the United States may, at the discretion of that judge, permit the
			 photographing, electronic recording, broadcasting, or televising to the public
			 of any court proceeding over which that judge presides.
						(ii)Obscuring of witnessesExcept as provided under clause
			 (iii)—
							(I)upon the request of any witness (other than
			 a party) in a trial proceeding, the court shall order the face and voice of the
			 witness to be disguised or otherwise obscured in such manner as to render the
			 witness unrecognizable to the broadcast audience of the trial proceeding;
			 and
							(II)the presiding judge in a trial proceeding
			 shall inform each witness who is not a party that the witness has the right to
			 request the image and voice of that witness to be obscured during the witness'
			 testimony.
							(iii)ExceptionThe
			 presiding judge shall not permit any action under this subparagraph—
							(I)if that judge
			 determines the action would constitute a violation of the due process rights of
			 any party; and
							(II)until the
			 Judicial Conference of the United States promulgates mandatory guidelines under
			 paragraph (5).
							(B)No media coverage
			 of jurorsThe presiding judge
			 shall not permit the photographing, electronic recording, broadcasting, or
			 televising of any juror in a trial proceeding, or of the jury selection
			 process.
					(C)Discretion of
			 the judgeThe presiding judge shall have the discretion to
			 obscure the face and voice of an individual, if good cause is shown that the
			 photographing, electronic recording, broadcasting, or televising of the
			 individual would threaten—
						(i)the
			 safety of the individual;
						(ii)the security of
			 the court;
						(iii)the integrity
			 of future or ongoing law enforcement operations; or
						(iv)the interest of
			 justice.
						(D)Sunset of
			 district court authorityThe authority under this paragraph shall
			 terminate 3 years after the date of the enactment of this Act.
					(3)Interlocutory
			 appeals barredThe decision
			 of the presiding judge under this subsection of whether or not to permit, deny,
			 or terminate the photographing, electronic recording, broadcasting, or
			 televising of a court proceeding may not be challenged through an interlocutory
			 appeal.
				(4)Advisory GuidelinesThe Judicial Conference of the United
			 States may promulgate advisory guidelines to which a presiding judge, at the
			 discretion of that judge, may refer in making decisions with respect to the
			 management and administration of photographing, recording, broadcasting, or
			 televising described under paragraphs (1) and (2).
				(5)Mandatory
			 guidelinesNot later than 6 months after the date of enactment of
			 this Act, the Judicial Conference of the United States shall promulgate
			 mandatory guidelines which a presiding judge is required to follow for
			 obscuring of certain vulnerable witnesses, including crime victims, minor
			 victims, families of victims, cooperating witnesses, undercover law enforcement
			 officers or agents, witnesses subject to section 3521 of title 18, United
			 States Code, relating to witness relocation and protection, or minors under the
			 age of 18 years. The guidelines shall include procedures for determining, at
			 the earliest practicable time in any investigation or case, which witnesses
			 should be considered vulnerable under this section.
				(6)ProceduresIn the interests of justice and fairness,
			 the presiding judge of the court in which media use is desired has discretion
			 to promulgate rules and disciplinary measures for the courtroom use of any form
			 of media or media equipment and the acquisition or distribution of any of the
			 images or sounds obtained in the courtroom. The presiding judge shall also have
			 discretion to require written acknowledgment of the rules by anyone
			 individually or on behalf of any entity before being allowed to acquire any
			 images or sounds from the courtroom.
				(7)No broadcast of
			 conferences between attorneys and clientsThere shall be no audio
			 pickup or broadcast of conferences which occur in a court proceeding between
			 attorneys and their clients, between co-counsel of a client, between adverse
			 counsel, or between counsel and the presiding judge, if the conferences are not
			 part of the official record of the proceedings.
				(8)ExpensesA
			 court may require that any accommodations to effectuate this Act be made
			 without public expense.
				(9)Inherent
			 authorityNothing in this Act shall limit the inherent authority
			 of a court to protect witnesses or clear the courtroom to preserve the decorum
			 and integrity of the legal process or protect the safety of an
			 individual.
				
